Citation Nr: 0834468	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises  
from a June 2006 rating decision in which , the RO continued 
the veteran's noncompensable rating for bilateral 
sensorineural hearing loss.In March 2007, the veteran filed a 
notice of disagreement (NOD) with the denial of a rating in 
excess of 0 percent for his bilateral sensorineural hearing 
loss.  A statement of the case (SOC) regarding this issue was 
issued in March 2007, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2007.

In June 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Pertinent to the claim for increase, the veteran has had 
Level I hearing in the right ear and Level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) schedular rating 
for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85 (Diagnostic Code 6100), 4.86 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in March 2006 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his bilateral sensorineural hearing loss 
disability, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The  March 2006 letter also  
notified the veteran that he could send VA information that 
pertained to his claim.  
After issuance of the March 2006 letter, and opportunity for 
the veteran to respond, the March 2007 SOC and June 2007 SSOC 
reflect readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the 
aforementioned  notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

As regards the Dingess/Hartman notice requirements, the March 
2007 SOC set forth the criteria for higher ratings for 
hearing loss (which suffices, in part, for Dingess/Hartman), 
and the RO provided the veteran general information as to 
VA's assignment of disability ratings and effective dates-
and the type of evidence that impacts those determination-in 
March and September 2007 letters.  While the RO did not 
readjudicate the claim after issuance of the September 2007 
letter, the timing of this notice also is not shown to 
prejudice the veteran.  As the Board herein denies the 
increased rating claim; thus, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The Board also points out that the above-reference notice-
particularly, the March and  September 2007 letters-also 
appear meet the Vasquez-Flores requirements.  However, to 
whatever extent these letters do not fully comply with the 
VCAA's notification requirements as explained in that 
decision., the veteran is not shown to be prejudiced by any 
such error or omission.  Indeed, the veteran's March 2007 NOD 
and a March 2007 letter include his argument that he is 
entitled to a higher rating for his bilateral sensorineural 
hearing loss disability because the symptoms of this 
disability are more severe than indicated by the current 0 
percent rating.  Consequently, any error or omission in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's bilateral sensorineural hearing loss.  Pertinent 
objective evidence associated with the claims file includes 
post-service VA outpatient treatment (VAOPT) records, and 
reports of May 2006 and May 2007 VA audiological evaluations.  
As explained below, the record does not present a basis for 
further evaluation of the veteran's hearing.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the veteran and by 
representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim for an 
increased rating for the veteran's bilateral sensorineural 
hearing loss..  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the claim on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

Ratings for hearing loss are determined in accordance with 
the findings obtained on audiological evaluations.  Ratings 
for hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007).

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86 (2007), which provides, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods-a practice known as "staged 
rating," 

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
25
LEFT
25
20
20
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 21 
combined with the right ear speech discrimination of 94 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 24 when combined 
with the left ear speech recognition of 94 percent results in 
a Roman numeral designation of I.  Under Table VII, the 
combination of Level I for the poorer ear combined with level 
I for the better ear warrants a 0 percent, or noncompensable 
rating. 

On the authorized audiological evaluation in May 2007, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
20
LEFT
20
20
20
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 19 
combined with the right ear speech discrimination of 94 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 23 when combined 
with the left ear speech recognition of 94 percent results in 
a Roman numeral designation of I.  Under Table VII, the 
combination of level I for the poorer ear combined with level 
I for the better ear warrants a 0 percent, or noncompensable 
rating. 

The Board notes that neither of the audiological evaluations 
discussed above revealed an exceptional pattern of hearing 
impairment in either ear, so as to warrant the application of 
38 C.F.R. § 4.86(a) or (b).

The above analysis reflects that the veteran is properly 
receiving a rating of 0 percent, as the VA examination's 
audiological testing revealed that the combination of the 
pure tone threshold averages and speech recognition tests 
warranted such a rating under the applicable tables.  The 
Board emphasizes, as indicated above, that disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric evaluations; the 
Board has no discretion in the matter.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

As a final point, the Board notes that, in his October 2007 
letter, the veteran argues that VA's audiological testing 
performed in a sound controlled room-does not accord with the 
requirement of 38 C.F.R. § 4.10 (2007) that examiners must 
furnish "a full description of the effects of disability upon 
the person's ordinary activity" (p. 5).  However, the 
regulation specifically applicable to evaluation of hearing 
impairment, 38 C.F.R. § 4.85 (2007), specifically states that 
an examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  The only other requirement listed 
for such tests is that the examination will be conducted 
without the use of hearing aids.  Both of the above-cited 
examination reports indicate that the hearing evaluations 
were conducted consistent with the requirements of 38 C.F.R. 
§ 4.85(a) (2007).  As these evaluations complied with the 
regulation specifically applicable to them, and 38 C.F.R. § 
4.10 does not indicate the type of room-sound controlled or 
otherwise-in which an examination for hearing impairment must 
take place, the Board finds that, contrary to the arguments 
of the veteran's representative, the VA audiological 
evaluations conducted in May 2006 and May 2007 are consistent 
with the governing legal authority, and thus, adequate for 
rating purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's bilateral hearing 
loss, pursuant to Hart, and that an increased (compensable) 
rating for bilateral hearing loss must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving schedular ratings for bilateral 
hearing loss, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (2007). 


ORDER

An increased (compensable) rating for bilateral sensorineural 
hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


